UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported)June 30, 2011 Commission File Number 001-33933 EXPLORE ANYWHERE HOLDING CORP. (Exact name of registrant as specified in its charter) Nevada 88-0319470 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 6150 West 200 South, #3, Wabash, Indiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 877.539.5644 ITEM 8.01 OTHER INFORMATION Explore Anywhere Holding Corp. (the "Company") previously believed that it would be able to release its new products "Spybuddy 2011" and "CyberbullyPro" by the end of the second quarter. However, product development is still ongoing, due to additional feature work, causing the Company to delay the release of all new products until after the second quarter. The Company is making all efforts to release its new products as soon as possible. SIGNATURES Pursuant to the requirements of the Securities Exchange of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DATE:June 30, 2011 EXPLORE ANYWHERE HOLDING CORP. By:/s/ Bryan Hammond Name:Bryan Hammond Title:President
